Marston, C. J.
I am wholly unable to discover any essential difference in the facts, as presented by the record in the present case, and as presented when here before, and reported in 42 Mich. 191, and any extended argument would be but a repetition of what was then Said. This of course , is unnecessary and uncalled for.
Upon the question as to whether the transaction was-intended as a sale or a mere security or mortgage the court clearly and distinctly left that question to the jury, with instructions that if the latter, plaintiff could not recover.
In my opinion there was no error committed, and the-judgment should be affirmed, with costs.
Graves and Cooley, JJ. concurred.
Campbell, J. I concur only on the ground that the case has been heretofore settled by a former decision.